DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 10/14/21 have been received and entered in the application. 
Claims 40, 51-53, 56-59, and 61-75 are currently pending and examined on the merits. 
Claims 40, 66, and 70 are currently amended. 
Claims 73-75 are newly added. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 51-53, 56-59, and 61-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Independent claims 40, 66, and 70 contain the limitation “comprising an effective amount of ASC secreted factors superoxide dismutase 1 (SOD1) and superoxide dismutase 2 (SOD2)”. The specification as originally filed contains no mention of an effective amount of SOD1 or SOD2. The specification indicates that the “ASC secrete factors such as SOD1 and SOD2” (page 7 ln 30). The specification contains no other mention of SOD1 or SOD2. With respect to effective amounts, the specification is limited to “effective amounts of the described compositions” (p6 ln 19-20, p8 ln 21-22, p9 ln 19-20, p10 ln 6, 30-31, p11 ln 28) and “the therapeutically effective amount or dose can be estimated” (p37 ln 15-16). The specification is silent as to effective amounts of components contained within the composition; the specification only refers to effective amounts of the composition as a whole. Therefore, it is unclear that, 
Claims 74-75 contain the limitation “an effective amount of exosomes”. The specification as originally filed contains no mention of an effective amount of exosomes. The specification indicates that exosomes may be included in the composition (p14 ln 2-9, p15 ln 8-21, p18 ln 4-6, p33 ln 28-p34 ln 8, p38 ln 6-21), but is silent as to amounts which may be contained therein. With respect to effective amounts, the specification is limited to “effective amounts of the described compositions” (p6 ln 19-20, p8 ln 21-22, p9 ln 19-20, p10 ln 6, 30-31, p11 ln 28) and “the therapeutically effective amount or dose can be estimated” (p37 ln 15-16). The specification is silent as to effective amounts of components contained within the composition; the specification only refers to effective amounts of the composition as a whole. Therefore, it is unclear that, at the time of filing, applicants had full possession of utilizing an effective amount of exosomes in the composition.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40, 51-53, 61-65, 66-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al (US Patent No. 7,118,746, cited on 892 dated 10/15/20, hereinafter Naughton) in view of Nixon et al (US Publication No. 2009/0202654, hereinafter Nixon) and Fu et al (Anti-oxidative activities of supernatants of human fetal placental mesenchymal stem cells cultured in serum-free medium. Chinese Journal of Tissue Engineering Research. Vol 21, No. 5 (18 Feb 2017) pages 773-770., hereinafter Fu). 
Naughton discloses methods of producing cell conditioned media by culturing cells on a 3D substrate (Abstract). Naughton explains that conditioned media contains a variety of cellular metabolites and secreted proteins (col 1 ln 29-55). Cells grown in monolayer lack the cell-to-cell interactions of in vivo tissues, and consequently do not necessarily secrete metabolites and proteins at physiological levels (col 1 ln 29-55). Naughton discloses that any suitable cell type may be used to produce the conditioned media, including placental cells and stem cells (col 10 ln 24-54). In some embodiments, the cells are cultured in a serum-free media (col 8 ln 27-49, col 9 ln 51-67, col 36 ln 1-30). Preferably, the conditioned media is harvested after exposure of the media to the cells (col 21 ln 16-col 22 ln 2; the harvesting steps are interpreted as comprising production of a media substantially free of a 3D substrate). Naughton discloses that the conditioned cell medium may be used in any state, such as liquid, solid, or lyophilized (col 5 ln 23-36). In some embodiments, the conditioned media may be further processed to concentrate the components contained therein (col 5 ln 23-36, col 5 ln 62-col 6 ln 3). The conditioned media may be combined with a pharmaceutically acceptable carrier, and may be formulated in any suitable form, including as a hydrogel, injectable, cream, or ointment (col 28 ln 51-57, col 33 ln 10-37). The composition 
Naughton does not disclose to what extent the conditioned media may be concentrated. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of some evidence that the concentration is critical. See MPEP § 2144.05. Naughton explicitly states that the conditioned media may be processed to concentrate components therein, such as through lyophilization (col 5 ln 23-36, col 5 ln 62-col 6 ln 3). Thus, the claimed concentration percentages are considered optimization within the disclosed prior art conditions, and would be obvious to one of ordinary skill in the art.  
Naughton does not disclose that the composition may be used to treat a compromised skin barrier due to a facial treatment. 
Nixon discloses producing cell conditioned media for skin care compositions and treatments (Abstract). Nixon explains that cell conditioned media may be advantageously used to produce a composition for use in topically treating skin (para 11). The conditioned media is produced by culturing cells in the presence of a suitable basal media such that the cells secrete various growth factors and cytokines into the media (para 31, 46, 51-52). Nixon discloses that preferred cell types for production of the conditioned media are derived from the mesenchymal origin (para 37; cells of mesenchymal origin include placental derived stromal cells). The conditioned media is removed and collected from the cultures (para 65). Once collected, the conditioned media may be further processed, such as by lyophilization (para 67). In some, embodiments, the conditioned media may be concentrated to obtain an effective amount of the conditioned media and/or components thereof (para 67-68, 73). Preferably, the 
As both Naughton and Nixon are directed to methods of treating skin conditions utilizing cell conditioned media, which may have been lyophilized and concentrated, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for effective treatment of additional skin conditions.
The combination does not disclose that the conditioned media contains effective amounts of superoxide dismutase 1 (SOD1) or superoxide dismutase 2 (SOD2). 
Fu examines the contents of fetal placental MSC (fPMSCs), serum-free, conditioned media (Abstract). Fu discloses culturing fPMSCs in a serum-free culture media between passages 2-6 (Section 1.4.1). The conditioned media is collected and examined for various components, in particular superoxide dismutase (SOD) (Section 1.4.1-1.4.4). Fu discloses that SOD is detected at significantly higher concentrations than in controls (Abstract, Section 2.6, Fig. 6). 
As each of the references are directed to conditioned cell culture media, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the placental stem cell conditioned media of the combination would likewise contain the same components of the placental stem cell conditioned media of Fu. 
Fu does not explicitly disclose that the SOD is SOD1 or SOD2. However, there are only three human SODs which each catalyze the conversion of superoxide into oxygen and hydrogen peroxide, and through their activity control the levels of reactive oxygen species and reactive nitrogen species; in other words the SODs have similar properties. See MPEP § 2144.08. Fu discloses SOD which has antioxidant properties present in the conditioned culture media, properties possessed by both SOD1 and SOD2. . 
Claims 56-59, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton, Nixon and Fu as applied to claims 40, 51-53, 61-64, 66-68, and 70 above, and in further view of Edinger et al (US Publication No. 2017/0007648, cited on IDS dated 9/18/20, hereinafter Edinger)
The combination of Naughton and Nixon does not disclose that the placental cells used to produce the conditioned media demonstrate a particular expression profile. The combination also does not disclose that the compromised skin barrier is a laceration. 
Edinger discloses methods of treating various conditions by administering to a subject in need a therapeutically effective amount of placental stem cell conditioned culture media (para 6, 203-205). Edinger explains that the placenta is a particularly attractive source of stem cells as they are plentiful and the placental is typically discarded as medical waste (para 5). Further, placental derived stem cells are useful for modulating immune and inflammatory reactions (para 54-58). Edinger discloses isolating stem cells from a placenta that adhere to a tissue culture substrate (para 23, 76-77, 114-115, 178). The placental cells may be either or both of fetal or maternal in origin (para 77). The placental stem cells may be sorted for expression of certain markers, such as by flow cytometry (para 157, 180). The placental stem cells preferably express CD73, CD90, CD105, and CD200, and do not express CD34 (para 81-112). The cell population may be sorted such that at least 95% of the placental stem cells are positive for CD200 (para 104-106).  In some embodiments, the placental cells by be cultured in a bioreactor (para 173). The conditioned cell culture media produced by the placental stem cells may be used in a therapeutically effective amount to treat various conditions and symptoms thereof, including skin lesions, thinning skin, skin fragility, skin hardening, psoriasis, skin tumors, skin lightening, skin darkening, and others (para 6, 17, 204-205, 254-255, 272, 290, 296-297, 304-321, 329-330). The composition may be formulated by any suitable administration route (para 73, 193). 


The combination does not disclose that the skin condition is a skin laceration. However, Edinger discloses that the compositions may be utilized to treat skin lesions (para 272, 324-325). Lacerations are one of four species of skin lesions (abrasion, laceration, puncture, and avulsion). Therefore, it would be obvious to one of ordinary skill in the art that the composition of the combination could be used to treat a laceration with a reasonable expectation that the laceration would be successfully treated.
Response to Arguments
Applicant's arguments dated 10/14/21 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632